Exhibit 10.13

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of May 22, 2012
(the “Effective Date”), by and between Nevada Property 1 LLC (“Employer”) and
Ronald Eidell (“Executive”). Employer and Executive are jointly referred to
herein as the “Parties.”

RECITALS

WHEREAS, Employer is the owner and operator of that certain integrated resort
and casino project known as The Cosmopolitan of Las Vegas, located in Las Vegas,
Nevada (the “Project”);

WHEREAS, Employer desires to offer employment to Executive as provided for in
Section 1 of this Agreement, and Executive wishes to accept such employment upon
such terms and conditions as are set forth herein;

Now, therefore, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Parties agree that the foregoing recitals are true and correct
and are incorporate herein as if fully set forth and further agree as follows:

AGREEMENT

 

1. Employment. During the Specified Term (defined in Section 2 below), Employer
shall employ Executive as Chief Financial Officer. Executive shall have such
duties, authorities, and responsibilities as are more particularly described on
Exhibit “A” attached hereto and incorporated herein by this reference, and as
otherwise as may customarily be exercised by individuals serving as Chief
Financial Officer of similarly situated employers, or in a substantially similar
capacity. Executive shall report to Employer’s Chief Executive Officer (the
“CEO”), or such other individual or individuals as may be designated by the CEO
from time to time. It is contemplated that Executive may also be required to
serve on the Board of Directors of Employer, subject to approval by said Board
and receipt of any and all necessary regulatory approvals.

 

2. Commencement Date; Specified Term. Subject to earlier termination as provided
for herein, the term of Executive’s employment hereunder shall commence on
May 22, 2012 (the “Commencement Date”) and terminate on May 21, 2015 (the
“Specified Term”). If Executive remains employed by Employer after the
conclusion of the Specified Term, any such employment shall be expressly
at-will, unless the Parties agree otherwise in writing, and the provisions of
Sections 13 through 18 shall no longer have any force or effect.

 

3. Base Salary. During the Specified Term, in consideration of the performance
by Executive of all of Executive’s obligations hereunder, Employer shall pay
Executive an annual base salary of $400,000.00 (the “Base Salary”). The Base
Salary shall be payable in accordance with the payroll practices of Employer in
effect from time to time for Employer’s other similarly situated executives.

 

  1  



--------------------------------------------------------------------------------

4. Bonus Compensation. Executive shall be eligible to participate in the
discretionary executive bonus and long term incentive program offered by
Employer, if any, in the same manner as other similarly situated executives, and
in accordance with the terms of such bonus and incentive program, with a target
bonus for Executive’s position of fifty percent (50%) of Base Salary then in
effect. The parties hereto acknowledge and agree that for purposes of
calculating Executive’s 2012 bonus, Executive’s start date of employment with
Employer shall be deemed to be February 22, 2012. Except as otherwise expressly
provided for herein, Executive shall only be entitled to receive a bonus if
Executive remains continuously employed, and has not given notice of Executive’s
intent to resign, through the date upon which any bonus is to be paid. If this
Section 4 conflicts with the provision of any other agreement or plan of any
kind pertaining to the earning or payment of bonus or incentive compensation,
the terms of this Agreement shall control.

 

5. Benefit Programs. During the Specified Term, Executive shall be entitled to
participate in Employer’s benefit plans as are generally made available from
time to time to Employer’s similarly situated executives, subject to the terms
and conditions of such plans, and subject to Employer’s right to amend,
terminate or take other similar actions with respect to such plans.

 

6. Expense Payments and Reimbursements. To the extent Executive incurs necessary
and reasonable travel or other business expenses in the course of Executive’s
employment, Executive shall be reimbursed for such expenses, upon presentation
of written documentation in accordance with Employer’s policies in effect from
time to time. Additionally, during the Specified Term, Executive shall be
entitled to and reimbursed by Employer for (a) the cost of round trip airfare
for up to two (2) trips to and from Savannah, Georgia to Las Vegas, Nevada, in
an amount not to exceed $2,000 per month, and (b) Executive’s actual housing
expenses in Las Vegas in an amount not to exceed $2,000 per month.

 

7. Extent of Services. Executive agrees that the duties and services to be
performed by Executive shall be performed exclusively for Employer on a full
time basis and based in Las Vegas, Nevada. Executive further agrees to perform
such duties in an efficient, trustworthy and businesslike manner. While employed
by Employer, Executive expressly agrees not to render to any others any service
of any kind whatsoever, whether or not for compensation, or to engage in any
other business activity whether or not for remuneration of any kind, that, in
each case, is similar to or conflicts with the performance of Executive’s duties
under this Agreement, without the written approval of the Project’s Compliance
Officer or such other person as may be designated by Employer from time to time.
Notwithstanding the foregoing, Executive shall be entitled to conduct his own
personal affairs, including directing and managing the investment of the assets
of Executive’s and/or Executive’s immediate family, so long as such activities
do not interfere with Executive’s duties and services hereunder.

 

  2  



--------------------------------------------------------------------------------

8. Licensing Requirements. Executive acknowledges that Employer is engaged in a
business that is subject to and exists because of privileged licenses issued by
governmental authorities in Nevada and other jurisdictions in which Employer is
engaged or during Executive’s employment may apply to engage in Employer’s
business. If requested to do so by Employer, Executive shall apply for and
obtain any license, qualification, clearance or the like which shall be
requested or required of Executive by any regulatory authority having
jurisdiction over Employer.

 

9. Failure to Satisfy Licensing Requirement. If Executive fails to satisfy any
licensing requirement referred to in Section 8 above, or if any governmental
authority directs Employer to terminate any relationship it may have with
Executive, or if Employer shall determine, in Employer’s sole and exclusive
judgment, that Executive was, is or might be involved in, or is about to be
involved in, any activity, relationship(s) or circumstance which could or does
jeopardize Employer’s business, reputation or such licenses, or if any such
license is threatened to be, or is, denied, curtailed, suspended or revoked,
this Agreement may be terminated by Employer and the parties’ obligations and
responsibilities shall be determined by the provisions of Section 14.

 

10. Policies and Procedures. In addition to the terms herein, Executive agrees
to be bound by Employer’s policies and procedures, as they may be amended by
Employer from time to time, appearing in an Employer handbook, business
practices manual, ethics manual, or other similar document. In the event the
terms in this Agreement conflict with any of Employer’s policies and procedures,
the terms of this Agreement shall control.

 

11. Restrictive Covenants.

 

  a. Non-Competition. Executive acknowledges that by virtue of Executive’s
position with Employer and in the course of Executive performing Executive’s
duties and responsibilities hereunder, Executive will form relationships and
become specifically and generally acquainted with Employer’s, Project’s, and
Owner’s (collectively the “Employer’s Group”) confidential and proprietary
information as further described in Section 11(b) below. Executive further
acknowledges that such relationships and information are and will remain highly
valuable to Employer’s Group and that the restrictions on future employment, if
any, are reasonably necessary in order for Employer’s Group to remain
competitive in the highly competitive resort-gaming industry. In recognition of
Employer Group’s heightened need for protection from abuse of relationships
formed or information garnered before and during Executive’s employment
hereunder, Executive covenants and agrees that:

 

  (i) If (A) Employer terminates Executive’s employment during the Specified
Term without “Cause” (defined below) or (B) Executive terminates his employment
during the Specified Term for “Good Reason” (defined below), Executive shall be
entitled to receive those amounts enumerated in Section 15 below and Executive
acknowledges, covenants, and agrees that for the twelve (12) month period
immediately following the termination, Executive shall not directly or
indirectly or in any manner or method be employed by, provide consultation or
other services to, engage or participate in, provide advice, information or
assistance to, fund or invest in a “Competitor” (defined below) anywhere within
a 100 mile radius of the Project.

 

  3  



--------------------------------------------------------------------------------

  (ii) If Executive remains employed by Employer after the expiration of the
Specified Term and, as such, is employed by Employer at-will in accordance with
Section 2 above, Executive shall be entitled to receive those amounts, if any,
enumerated in Section 19 below.

 

  (iii) If Employer terminates Executive’s employment for Cause, or Executive
terminates his Employment before the end of the Specified Term other than for
Good Reason, Executive acknowledges, covenants, and agrees that for a twelve
(12) month period immediately following the applicable termination, he shall not
directly or indirectly or in any manner or method be employed by, provide
consultation or other services to, engage or participate in, provide advice,
information or assistance to, fund or invest in a Competitor anywhere within a
100 mile radius of the Project.

 

  (iv) Notwithstanding the obligations enumerated herein, it shall not be a
violation of any obligation owed by Employee during the restrictive periods
identified in Sections 11(a)(i), (ii) or (iii) for Executive (or anyone one
acting on Executive’s behalf) to own up to five percent (5%) of a publically
traded entity engaged in the hotel-resort or hotel-resort-gaming industry so
long as such ownership does not result in Executive having any operational or
management role of any kind in such industry.

 

  (v) The covenants under this Section 11(a) also includes, but are not limited
to, Executive’s covenant not to:

 

  A.

Make known to any Competitor or officer, director, executive, employee or agent
of a Competitor, the names, addresses, contact information or any other
information pertaining to any advertisers, suppliers, vendors, independent
contractors, brokers, partners, patrons, executives or customers (collectively
the “Business

 

  4  



--------------------------------------------------------------------------------

  Contacts”) of the Employer’s Group or prospective Business Contacts of the
Employer’s Group on whom Executive called or with whom Executive did business or
attempted to do business during his employment for Employer either for
Executive’s own benefit or for any Competitor;

 

  B. Call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away, any of Business Contacts of the
Employer’s Group or prospective Business Contacts of the Employer’s Group on
whom Executive called or with whom Executive did business or attempted to do
business during his employment for Employer either for Executive’s own benefit
or for any Competitor;

 

  C. Approach, solicit, contract with or hire any current advertiser, supplier,
vendor, independent contractor, broker or employee of the Employer’s Group with
a view towards enticing such person to cease his/her/its relationship with the
Employer’s Group or end his/her employment with the Employer’s Group, without
the prior written consent of Employer, such consent to be within Employer’s sole
and absolute discretion.

For purposes of this Agreement, “Competitor” shall mean any hotel, resort,
gaming, casino or combination hotel, resort, gaming or casino establishment
located within a 100 mile radius of the Project.

 

  b.

Confidentiality. Executive covenants and agrees that, other than in connection
with the performance of duties hereunder, Executive shall not at any time during
Executive’s employment by Employer or for a period of five years thereafter,
without Employer’s prior written consent, such consent to be within Employer’s
sole and absolute discretion, disclose or make known to any person or entity
outside of Employer any proprietary or other confidential information concerning
the Employer’s Group, including without limitation, Employer’s Group proprietary
and confidential business practices, contractual relationships, marketing
practices and procedures, management policies or any other information regarding
the Employer’s Group’s operation whatsoever, which is not already and generally
known to the public through no wrongful act of Executive or any other party.
Executive covenants and agrees that Executive shall not at any time during the
Specified Term, or for a period of five (5) years thereafter, without Employer’s
prior written consent, utilize any such proprietary or confidential information
in any way, including communications with or contact with any third party other
than

 

  5  



--------------------------------------------------------------------------------

  in connection with employment hereunder. In addition to the above, and not by
way of limitation, Executive further covenants and agrees that Executive shall
not at any time during Executive’s employment or at any time thereafter
disclose, make known to any person or entity, or otherwise use for any purpose
whatsoever any Trade Secret belonging to the Employer’s Group which is not
already and generally known to the public through no wrongful act of Executive
or any other party. For purposes of this Agreement, Trade Secrets are defined in
a manner consistent with the broadest interpretation of Nevada law and shall
include, but shall not be limited to formulas, patterns, compilations, customer
lists, contracts, business plans and practices, marketing plans and practices,
financial plans and practices, programs, devices, methods, know-hows, techniques
or processes, that derives economic value, present or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who may or could obtain any economic value from its disclosure or
use.

 

  c. Exclusions. Anything to the contrary herein notwithstanding, the provisions
of this Section 11 shall not apply (i) when disclosure is required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with actual or apparent jurisdiction to order Executive
to disclose or make accessible any information, (ii) with respect to any
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement, (iii) as to information that
becomes generally known to the public or within the relevant trade or industry
other than due to Executive’s violation of this Section or (iv) as to
information that is or becomes available to Executive on a non-confidential
basis from a source which is entitled to disclose it to Executive.

 

  d. Third Party Information. Executive acknowledges that Employer’s Group has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty to maintain the confidentiality of
such information and to use it only for certain limited purposes. Executive will
hold all such confidential or proprietary information in the strictest
confidence, provided that Executive is reasonably aware that the information is
confidential, and will not intentionally or negligently disclose it to any
person or entity or to use it except as necessary in carrying out Executive’s
duties hereunder consistent with Employer’s Group’s agreement with such third
party. Executive shall not be in violation of his obligations under this
paragraph 11(d) if such Third Party confidential or proprietary information is
already generally known to the public through no wrongful act of Executive or
any other party.

 

  6  



--------------------------------------------------------------------------------

  e. Employer’s Property. Executive hereby confirms that Trade Secrets,
proprietary or confidential information and all information concerning business
practices of the Employer’s Group, constitute Employer’s Group’s exclusive
property, regardless of whether Executive possessed or claims to have possessed
such information prior to the date hereof (“Employer Property”) if the same has
been utilized by Employer’s Group for any business purpose. Executive agrees
that upon termination of employment, Executive shall promptly return to
Employer, and retain no copies of, all Employer Property including, but not
limited to, Employer Property recorded or appearing in any notes, notebooks,
memoranda, computer disks, Rolodexes and any other similar repositories of
information (regardless of whether Executive possessed such information prior to
the date hereof). Such repositories of information also include, but are not
limited to, any files or other data compilations in any form, whether on
Executive’s personal or home computer or otherwise, which in any manner contain
any Employer Property. Notwithstanding anything to the contrary, nothing in this
Section 11(e) is intended to prevent Executive from maintaining general,
non-proprietary contact information pertaining to the gaming and hospitality
industry that Executive has accumulated over his years in such industry,
including his years as an Executive of Employer; provided, however, that
Executive shall not use such information in any manner that does or may result
in a violation of Executive’s obligations under Section 11 hereof.

 

12. Representations. Executive hereby represents, warrants and agrees with
Employer that:

 

  a. A portion of the compensation and consideration to be paid to Executive
hereunder is in consideration for: (i) Employer’s agreement to employ Executive;
(ii) agreement that the covenants contained in Sections 7 and 11 are reasonable,
appropriate and suitable in their geographic scope, duration and content;
(iii) agreement that Executive shall not, directly or indirectly, raise any
issue of the reasonableness, appropriateness and suitability of the geographic
scope, duration or content of such covenants and agreements in any proceeding to
enforce such covenants and agreements; (iv) agreement that such covenants and
agreements shall survive the termination of this Agreement, in accordance with
their terms; and, (v) the free and full assignability of such covenants and
agreement upon a sale or other transaction of any kind relating to the ownership
and/or control of the Project;

 

  b. The enforcement of any remedy under this Agreement will not prevent
Executive from earning a livelihood, because Executive’s past work history and
abilities are such that Executive can reasonably expect to find work
irrespective of the covenants and agreements contained in Section 11 above;

 

  7  



--------------------------------------------------------------------------------

  c. The covenants and agreements stated in Sections 7, 11 and this Section 12,
are essential for Employer’s reasonable protection;

 

  d. Employer has reasonably relied on these covenants and agreements by
Executive; and,

 

  e. Executive has the full right to enter into this Agreement and by entering
into and performance of this Agreement will not violate or conflict with any
arrangements or agreements Executive may have or agreed to have with any other
person or entity.

Additionally, Executive agrees that in the event of Executive’s breach or
threatened breach of any covenants and agreements set forth in Sections 7 and 11
above, Employer may seek to enforce such covenants and agreements through any
equitable remedy, including specific performance or injunction, without waiving
any claim for damages. In any such event, Executive waives any claim that
Employer has an adequate remedy at law or for the posting of a bond.

 

13. Termination for Death or Disability. Executive’s employment hereunder shall
terminate upon Executive’s death or Disability (as defined below). In the event
of Executive’s death or Disability, Executive (or Executive’s estate or
beneficiaries in the case of death) shall have no right to receive any
compensation or benefit hereunder or otherwise from Employer on and after the
date of termination of employment other than (a) unpaid Base Salary earned to
the date of termination of employment (which shall be paid on Employer’s next
scheduled payroll date), (b) any bonus earned in a prior calendar year then
unpaid to Executive (which shall be paid on the date such bonus is distributed
to other executives in like positions), (c) business expense reimbursement
pursuant to Section 6, (d) benefits provided pursuant to Section 5, subject to
the terms and conditions applicable thereto, and (e) a pro rata bonus determined
in accordance with Section 4, above, for the year of termination based on the
amount Executive would have earned but for Executive’s termination, which shall
be paid at the time such bonus would have been paid in the ordinary course. For
purposes of this Section 13, Disability is defined as Executive’s incapacity,
certified by a licensed physician selected by Employer (“Employer’s Physician”),
which precludes Executive from performing the essential functions of Executive’s
duties hereunder for any consecutive period of three (3) months or more. In the
event Executive disagrees with the conclusions of Employer’s Physician,
Executive (or Executive’s representative) shall designate a physician
(“Executive’s Physician”), and Employer’s Physician and Executive’s Physician
shall jointly select a third physician (“Third Physician”), who shall make the
determination. Executive hereby consents to any examination or to provide or
authorize access to any medical records that may be reasonably required by
Employer’s Physician or the Third Physician in connection with any determination
to be made pursuant to this Section 13.

 

  8  



--------------------------------------------------------------------------------

14. Termination by Employer for Cause. Employer may terminate Executive’s
employment hereunder for “Cause” (as defined below) at any time. If Employer
terminates Executive’s employment for Cause, Executive shall have no right to
receive any compensation or benefit hereunder or otherwise from Employer on and
after the date of termination of employment other than unpaid Base Salary earned
to the date of termination of employment (which shall be paid on Employer’s next
scheduled payroll date) and unpaid business expense reimbursement pursuant to
Section 6. For purposes of this Section 14, Cause is defined as: (a) any breach
by Executive of any of his material obligations contained in this Agreement;
(b) consistent neglect or failure to perform Executive’s duties and
responsibilities consistent with Executive’s executive positions; (c) material
violation of Employer’s code of ethics; (d) violation of Employer’s
anti-harassment/discrimination/retaliation provisions; (e) conviction or plea of
nolo contendere to a felony, or (f) circumstances set forth in Section 9 above.
Notwithstanding the foregoing, prior to terminating Executive’s employment
hereunder for Cause pursuant to Section 14(a) or (b) and if, and only if such
conduct is curable, Executive shall be given thirty (30) days prior written
notice that Employer intends to terminate Executive’s employment for Cause
during which time Executive must demonstrate to the satisfaction of Employer
that Executive either has cured his defective performance or has a specific and
detailed plan for such cure. If Employer determines that Executive has not cured
or has failed to present a thorough plan for cure prior to the expiration of
such thirty (30) day period, Executive shall be terminated for Cause at the
expiration of such thirty (30) day period.

 

15.

Termination by Employer without Cause; Termination by Executive for Good Reason.
Employer may, at any time, immediately terminate Executive’s employment
hereunder without Cause. Executive may, with 30 days’ prior written notice to
Employer, terminate Executive’s employment hereunder for “Good Reason” (defined
below). Such notice shall reasonably specify the grounds for Executive’s
decision to terminate employment for Good Reason. If Employer terminates
Executive’s employment hereunder other than for Cause, or if Executive
terminates Executive’s employment hereunder for Good Reason, then Executive
shall have no right to receive any compensation or benefit hereunder or
otherwise from Employer on and after the date of termination of employment other
(a) Base Salary then in effect, earned but unpaid through the date of
termination, plus Base Salary then in effect for the twelve (12) month period
immediately following the termination, all paid in accordance with Employer’s
scheduled payroll practices, (b) any discretionary bonus expressly awarded but
not yet paid to Executive (which shall be paid to Executive at the same time
Employer distributes like bonuses to similarly situated executives),
(c) business expense reimbursement pursuant to Section 6, and (d) COBRA
coverage, at no cost to Executive or his dependents, under Employer’s health
insurance programs, for the twelve (12) month period immediately following the
termination, after which time the cost of continued health coverage shall be
Executive’s sole and exclusive responsibility; provided, however, that if
Executive becomes eligible

 

  9  



--------------------------------------------------------------------------------

  for health and insurance coverage from a new employer, then Employer’s
obligations pursuant to this clause 15 shall immediately cease. The payments and
benefits to be provided pursuant to this Section 15 upon termination of
Executive’s employment shall constitute the exclusive payments in the nature of
severance, termination pay or salary continuation which shall be due to
Executive and shall be in lieu of any other such payments or benefits under any
plan, program, policy or arrangement which has heretofore been or shall
hereafter be established by Employer.

 

16. Good Reason Defined. For purposes of Section 15, Good Reason is defined as
(a) material breach by Employer of any of its material obligations contained in
this Agreement (b) a material reduction by Employer of Executive’s title;
(c) the assignment to Executive of any duties or responsibilities materially
inconsistent with Executive’s title and stature; or (d) Employer’s bankruptcy.
Notice of termination given to Employer by Executive for Good Reason shall
specify the reason(s) for such termination and, if reasonably susceptible of
cure, Employer shall have 30 days to cure such breach. If Employer fails to cure
such reason for termination within 30 days of notice by Executive that Executive
is exercising a Good Reason termination, termination for Good Reason shall then
become effective.

 

17. Termination by Executive other than for Good Reason. Executive may terminate
Executive’s employment hereunder without Good Reason upon 30 days’ prior written
notice to Employer. If Executive terminates his employment other than for Good
Reason, Executive shall have no right to receive any compensation or benefit
hereunder or otherwise from Employer on and after the date of termination other
than (a) unpaid Base Salary earned to the date of termination of employment
(which shall be paid on Employer’s next scheduled payroll date) and (b) business
expense reimbursement pursuant to Section 6.

 

18. Release; Full Satisfaction. Notwithstanding any provision in Sections 13 (in
the case of “Disability”) and 15 hereof, no payments or benefits shall be
provided pursuant to Sections 13 or 15, which are in addition to the payments or
benefits that are required by law, unless and until Executive executes and
delivers Employer’s standard form of general release of any and all claims
relating to this Agreement and employment generally, and such release has become
irrevocable in the event that the release of a claim requires a waiting period
for irrevocability. A copy of Employer’s standardized release is attached hereto
as Exhibit “B”.

 

19. Termination After The Expiration of the Specified Term. If, and only if,
Executive remains employed at-will by Employer after expiration of the Specified
Term, and Executive is terminated for Cause as that term is defined in
Section 14, Executive shall have no right to receive any compensation or benefit
hereunder or otherwise from Employer on and after the date of termination of
employment other than unpaid Base Salary earned to the date of termination of
employment (which shall be paid on Employer’s next scheduled payroll date)
unpaid business expense reimbursement pursuant to Section 6.

 

  10  



--------------------------------------------------------------------------------

20. Section 409A. To the extent applicable, it is intended that the Agreement
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”). The Agreement shall be administered and interpreted
in a manner consistent with this intent, and any provision that would cause the
Agreement to fail to satisfy Section 409A shall have no force and effect until
amended to comply therewith (which amendment may be retroactive to the extent
permitted by Section 409A). Notwithstanding anything contained herein to the
contrary, Executive shall not be considered to have terminated employment with
Employer for purposes of the Agreement and no payments shall be due to Executive
under the Agreement which are payable upon Executive’s termination of employment
unless Executive would be considered to have incurred a “separation from
service” from Employer within the meaning of Section 409A. To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Agreement during the twelve (12) month
period immediately following Executive’s termination of employment shall instead
be paid on the first business day after the date that is twelve (12) months (as
applicable) following Executive’s termination of employment (or upon Executive’s
death, if earlier). In addition, for purposes of the Agreement, each amount to
be paid or benefit to be provided to Executive pursuant to the Employment
Agreement shall be construed as a separate identified payment for purposes of
Section 409A. With respect to expenses eligible for reimbursement under the
terms of the Agreement, (i) the amount of such expenses eligible for
reimbursement in any taxable year shall not affect the expenses eligible for
reimbursement in another taxable year and (ii) any reimbursements of such
expenses shall be made no later than the end of the calendar year following the
calendar year in which the related expenses were incurred, except, in each case,
to the extent that the right to reimbursement does not provide for a “deferral
of compensation” within the meaning of Section 409A.

 

21. Cooperation Following Termination. Following termination of Executive’s
employment hereunder for any reason, Executive agrees to cooperate with Employer
upon the request of Employer and to be reasonably available to Employer with
respect to matters arising out of Executive’s services to Employer. Employer
shall reimburse, or at Executive’s request, advance Executive for expenses
reasonably incurred in connection with such matters.

 

22.

Interpretation; Each Party the Drafter. THIS AGREEMENT IS THE PRODUCT OF
EXTENSIVE DISCUSSIONS AND NEGOTIATIONS BETWEEN THE PARTIES. EACH OF THE PARTIES
WAS REPRESENTED BY OR HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL WHO EITHER
PARTICIPATED IN THE FORMULATION AND DOCUMENTATION OF, OR WAS AFFORDED THE
OPPORTUNITY TO REVIEW AND PROVIDE

 

  11  



--------------------------------------------------------------------------------

  COMMENTS ON, THIS AGREEMENT. ACCORDINGLY, THIS AGREEMENT AND THE PROVISIONS
CONTAINED IN IT SHALL NOT BE CONSTRUED OR INTERPRETED FOR OR AGAINST ANY PARTY
TO THIS AGREEMENT BECAUSE THAT PARTY DRAFTED OR CAUSED THAT PARTY’S LEGAL
REPRESENTATIVE TO DRAFT ANY OF ITS PROVISIONS.

 

23. Indemnification. Employer shall indemnify Executive to the fullest extent
permitted by Nevada law

 

24. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under, or would require the commission of any act
contrary to, existing or future laws, such provisions shall be fully severable,
the Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as part of this
Agreement a legal and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

 

25. Survival. Notwithstanding anything in this Agreement to the contrary, to the
extent applicable, Sections 11, 12, 20, 21, 22, 23, 24, and 26 through 37 of
this Agreement, and any other Section which, by its intent, should survive,
shall survive the termination of this Agreement.

 

26. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) when personally delivered, (b) the business day following
the day when deposited with a reputable and established overnight express
courier (charges prepaid), or (c) five (5) days following mailing by certified
or registered mail, postage prepaid and return receipt requested. Unless another
address is specified, notices shall be sent to the addresses indicated below:

To Employer:

Daniel Espino

Vice President of People

The Cosmopolitan of Las Vegas

3708 Las Vegas Blvd. South

Las Vegas, Nevada 89109

With a copy to:

Anthony J. Pearl

 

  12  



--------------------------------------------------------------------------------

General Counsel

The Cosmopolitan of Las Vegas

3708 Las Vegas Blvd. South

Las Vegas, Nevada 89109

To Executive:

Ronald Eidell

323 W. Jones St. Apt. 207

Savannah, Georgia 31401

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

27. Tax Withholding. Notwithstanding any other provision of this Agreement,
Employer may withhold from any amounts payable under this Agreement, or any
other benefits received pursuant hereto, such Federal, state, local and other
taxes as shall be required to be withheld under any applicable law or
regulation.

 

28. Attorneys Fees. In the event suit is brought to enforce, or to recover
damages suffered as a result of breach of this Agreement, the prevailing party
shall be entitled to recover its reasonable attorney’s fees and costs of suit.

 

29. Limitation of Damages. In no event shall either party be liable to the
other, except with respect to third party claims, for any consequential,
incidental, indirect, punitive, exemplary or special damages.

 

30. No Waiver of Breach or Remedies. No waiver by Executive or Employer at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No waiver of any provision of this Agreement shall be
implied from any course of dealing between or among the parties hereto or from
any failure by any party hereto to assert its rights hereunder on any occasion
or series of occasions. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

31. Amendment or Modification. No amendment, modification, termination or waiver
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by an authorized representative of Employer (other than
Executive), and Executive, nor consent to any departure by Executive or Employer
from any of the terms of this Agreement shall be effective unless the same is
signed by an authorized representative of the affected party. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

  13  



--------------------------------------------------------------------------------

32. Governing Law. The laws of the State of Nevada shall govern the validity,
construction, and interpretation of this Agreement, without regard to conflict
of law principles. Further, venue for any dispute resolution process that occurs
pertaining to this Agreement or the subject matter of this Agreement shall lie
exclusively in the federal or state courts of Nevada, located in Las Vegas,
Nevada, in any action, suit or proceeding arising out of or relating to this
Agreement or any matters contemplated hereby, and any such action, suit or
proceeding shall be brought only in such court.

 

33. Waiver of Jury Trial. EXECUTIVE AND EMPLOYER RECOGNIZE THAT A TRIAL BY JURY
IS MORE COSTLY AND TIME CONSUMING THAN A NON-JURY TRIAL, AND THAT DUE TO COURT
CALENDAR DELAYS, IT OFTEN TAKES LONGER FOR A CASE TO PROCEED TO A TRIAL BY JURY.
IN ORDER TO AVOID SUCH DELAYS, AND TO OBTAIN A PROMPT RESOLUTION OF DISPUTES
WHILE AVOIDING UNNECESSARY EXPENSE, THE PARTIES MUTUALLY ACKNOWLEDGE,
INENTIONALLY AND KNOWINGLY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY IN ANY AND ALL ACTIONS, CLAIMS, PROCEEDINGS, COUNTERCLAIMS, OR THIRD-PARTY
CLAIMS BROUGHT BY THEM ARISING OUT OR IN ANY WAY CONNECTED TO EXECUTIVE’S
EMPLOYMENT WITH EMPLOYER, THE TERMINATION THEREOF OR THIS AGREEMENT.

 

34. Headings. The headings set forth herein are included solely for the purpose
of identification and shall not be used for the purpose of construing the
meaning of the provisions of this Agreement.

 

35. Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by Executive without the prior written consent
of Employer in its sole and absolute discretion. Notwithstanding the foregoing,
this Agreement shall be binding on and inure to the benefit of Executive and
Executive’s heirs, executors, administrators and legal representatives.
Executive expressly understands and agrees this Agreement shall be binding on
and inure to the benefit of Employer and its successors and assigns, including
successors by merger and operation of law and that Employer may fully and freely
assign this entire Agreement, including but not limited to those provisions
appearing in Sections 7 and 11 herein, or any part of its rights and obligations
under this Agreement at any time without Executive’s consent and following such
assignment all references to Employer shall be deemed to refer to such assignee
and Employer shall thereafter have no obligation under this Agreement.

 

36. Entire Agreement. This Agreement supersedes all prior or contemporaneous
agreements and statements, whether written or oral, concerning the terms of
Executive’s employment with Employer, and no amendment or modification of these
agreements shall be binding unless it is set forth in a writing signed by both
Employer and Executive. To the extent that this Agreement conflicts with any of
Employer’s policies, procedures, rules or regulations, this Agreement shall
supersede the other policies, procedures, rules or regulations.

 

  14  



--------------------------------------------------------------------------------

37. Termination of Consulting Agreement. Executive and Employer are parties to
that certain CFO Consulting Agreement (the “Interim Agreement”), dated as of
February 21, 2012. The parties hereto acknowledge and agree that concurrently
herewith, the Interim Agreement is hereby terminated and of no further force and
effect.

 

38. Use of Executive’s Name, Voice and Likeness. Executive hereby irrevocably
grants Employer the unrestricted right, but not the obligation, to use
Executive’s name, voice or likeness for any publicity or advertising purpose in
any medium now known or hereafter existing.

Signatures on following page

 

  15  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Executive have entered into this Agreement in
Las Vegas, Nevada as of the Effective Date.

 

EXECUTIVE:

 

Ronald Eidell NEVADA PROPERTY 1 LLC: By:  

 

Name:   John Unwin Title:   Chief Executive Officer NEVADA PROPERTY 1 LLC: By:  

 

Name:   Anthony Pearl Title:   General Counsel and Chief Compliance Officer

 

  16  



--------------------------------------------------------------------------------

EXHIBIT “A”

JOB DUTIES, AUTHORITIES AND RESPONSIBILITIES

Organizational Responsibilities: Oversee and provide leadership and direction to
the following functional areas: Operational Finance, Corporate Controller,
Finance, Tax & Accounting, Payroll, A/P, and Strategy & Business Planning.
Oversee preparation of all financial reporting for the Company, including
management reports, Board and Audit Committee reporting, and regulatory (i.e.
SEC and Gaming Control Board) financial reporting. Manage and oversee all
partner financial review and reporting.

Senior Management Team Responsibilities: Participate as a senior leader with the
CEO and his/her team, including Board meeting preparation and participation,
Board committees, including without limitation the Audit Committee, as well as
applicable management meetings, all as directed by the CEO.

 

  17  



--------------------------------------------------------------------------------

EXHIBIT “B”

SEVERANCE AND RELEASE AGREEMENT

To be attached.

 

  18  